Order entered April 17, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-01397-CR

                         LUCIANO PATINO VILLEGAS, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 363rd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F11-56027-W

                                             ORDER
         The Court GRANTS appellant’s motion to supplement the record. A reporter’s record,

filed in this case, is labeled as follows: Volume 1 of 5 Master Index; Volume 2 or 5

Admonishment; Volume 3 of 5 Jury Selection; Volume 2 of 5 Slow Plea Jury Trial; Volume 6 of

6 Sentencing; and Volume 4 of 5 Exhibits.

         We ORDER Darline LaBar, official court reporter for the 363rd Judicial District Court,

to coordinate the filing of a complete reporter’s record that contains all of the six volumes in date

order and properly identified within FIFTEEN DAYS from the date of this order.

         We ORDER appellant to file his brief within FORTY-FIVE DAYS from the date of this

order.

                                                       /s/    CAROLYN WRIGHT
                                                              CHIEF JUSTICE